Exhibit (qq)

MARSHALL & ILSLEY CORPORATION

1995 DIRECTORS STOCK OPTION PLAN

as amended on August 15, 2002

as further amended on October 19, 2006

1. PURPOSE OF THE PLAN

The purpose of the Marshall & Ilsley Corporation 1995 Directors Stock Option
Plan (the “Plan”) is to promote the best interests of Marshall & Ilsley
Corporation (the “Company”) and its shareholders by providing the non-employee
directors of the Company with an opportunity to acquire a proprietary interest
in the Company thereby more closely aligning their interests with those of
shareholders and providing a stronger incentive for them to put forth maximum
effort for the continued success and growth of the Company. In addition, the
opportunity to acquire a proprietary interest in the Company will aid the
Company in attracting and retaining qualified personnel to serve as directors of
the Company.

2. ADMINISTRATION OF THE PLAN

(a) Procedure; Disinterested Directors. The Board of Directors will administer
the Plan; provided, however, that the Board of Directors may appoint a committee
(the “Committee”) of not less than three (3) directors to administer the Plan if
the Board of Directors deems it necessary or advisable to appoint such
Committee, or if it is otherwise necessary to appoint such Committee in order to
comply with the exemptive rules promulgated pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) Powers. Grants of options to purchase the common stock, par value $1.00 per
share (“Common Stock”), of the Company under the Plan (the “Options”) and the
amount, price, and timing of the awards to be granted will be automatic as
described in Section 5. However, all questions of interpretation of the Plan
will be determined by the Board of Directors or the Committee, as applicable,
and such determination will be final and binding upon all parties.

3. PARTICIPANTS IN THE PLAN

Participants in the Plan shall consist of all present or future directors of the
Company who are not employees of the Company or its subsidiaries. Any director
who is an employee of the Company or its subsidiaries and who subsequently
ceases to be an employee of the Company and its subsidiaries, but remains a
director of the Company, shall become eligible to participate in the Plan at the
time such director ceases to be employed by the Company or its subsidiaries.



--------------------------------------------------------------------------------

4. SHARES RESERVED UNDER THE PLAN

The aggregate number of shares of the Company’s Common Stock which may be issued
under the Plan shall not exceed an aggregate of five hundred thousand
(500,000) shares of Common Stock, which may be treasury shares or authorized but
unissued shares, or a combination of the two, subject to adjustment as provided
in Paragraph 11 hereof. Any shares of Common Stock which are subject to an
Option which expires or terminates for any reason (whether by voluntary
surrender, lapse of time, or otherwise) and which is unexercised as to such
shares, may again be the subject of an Option under the Plan. The holder of an
Option shall be entitled to the rights and privileges of ownership with respect
to the shares of Common Stock subject to the Option only after actual purchase
and issuance of such shares of Common Stock pursuant to the exercise of all or
part of an Option.

5. NUMBER OF SHARES TO BE GRANTED EACH ELIGIBLE DIRECTOR; EXERCISE

(a) Automatic Grant. On the date of the Company’s 1995 Annual Meeting of
Shareholders, each eligible director of the Company whose term of office
continues after the Company’s 1995 Annual Meeting of Shareholders shall be
granted an Option to purchase that number of shares of Common Stock equal to the
multiple of two thousand five hundred (2,500) and the number of years remaining
in such director’s term as a director of the Company. On the date of each Annual
Meeting of Shareholders of the Company after the Company’s 1995 Annual Meeting
of Shareholders, each eligible director elected or re-elected at such Annual
Meeting shall be granted an Option to purchase that number of shares of Common
Stock equal to the multiple of two thousand five hundred (2,500) and the number
of years in the term to which such director has been elected to the Company’s
Board of Directors. Each eligible director appointed to the Board of Directors
to fill a vacancy on the Board of Directors, including a vacancy resulting from
an increase in the number of directors, and each director who becomes an
eligible director because such director ceases to be employed by the Company or
its subsidiaries, shall, at the next Annual Meeting of Shareholders of the
Company after such appointment or change in employment status, as the case may
be, if such eligible director is not elected or re-elected at such Annual
Meeting, be granted an option to purchase that number of shares of Common Stock
equal to the multiple of two thousand five hundred (2,500) and the number of
years remaining in such director’s term as a director of the Company.

(b) Exercise. An Option may be exercised in whole at any time or in part from
time to time on or after the date of grant; provided, however, that if an Option
is exercised within six (6) months from the date of grant, the Common Stock
issued upon exercise of such Option may not be sold, transferred, or otherwise
disposed of by the director exercising such Option until such six (6) month
period has expired.

 

2



--------------------------------------------------------------------------------

(c) Written Agreement. Each Option shall be evidenced by an appropriate written
agreement, the form of which shall be consistent with the terms and conditions
of the Plan and applicable law, and which shall be signed by one or more
designated members of the Board of Directors or the Committee and the
non-employee director.

(d) Tax Status of Options. Options granted hereunder shall not comply with the
provisions of Section 422 of Internal Revenue Code of 1986, as amended.

6. OPTION PRICE; TERM

Options granted hereunder shall consist of options to purchase shares of Common
Stock at purchase prices per share of not less that 100 percent of the fair
market value per share of the shares of Common Stock on the date the Option is
granted. For purposes of this Plan, the fair market value per share of the
Common Stock on any date shall be the closing sale price per share of the Common
Stock on the National Association of Securities Dealers Automated
Quotation/National Market System (“NASDAQ/NMS”) on the business day immediately
preceding such date. If the Common Stock ceases to be listed on the NASDAQ/NMS,
the Board of Directors or the Committee, as applicable, shall designate an
alternative method of determining the fair market value per share of the Common
Stock. No Option will be exercisable after the expiration of ten (10) years
after the date of its grant, and each Option will terminate no later than three
(3) years after the holder thereof ceases to be a director of the Company for
any reason (but in no event later than ten (10) years after its date of grant).

7. FORM OF PAYMENT

The exercise price of the Option shall be payable in whole or in part in cash or
in shares of Common Stock held by the director for more than six (6) months. If
the director elects to pay all or a part of the exercise price in shares of
Common Stock, such director may make such payment by delivering to the Company a
number of shares already owned by the director equal to the exercise price. All
shares of Common Stock so delivered shall be valued at their fair market value
per share on the date delivered.

8. TAXES

The Company shall be entitled to pay or withhold the amount of any tax which it
believes is required as a result of the grant or exercise of any Option under
the Plan, and the Company may defer making delivery with respect to the Common
Stock obtained pursuant to exercise of any Option until arrangements
satisfactory to it have been made with respect to any such withholding
obligations. A director exercising an Option may, at such director’s election
and subject to Paragraph 5(b), satisfy the obligation for payment of withholding
taxes either by having the Company retain a number of shares having an aggregate
fair market value per share on the date the shares are withheld equal to the
amount of the withholding tax or by delivering to the Company shares already
owned by the director having an aggregate fair market value per share on the
date the shares are delivered equal to the amount of the withholding tax.

 

3



--------------------------------------------------------------------------------

9. TRANSFERABILITY

Options granted to a director under this Plan shall not be transferable and
during the lifetime of such director shall be exercisable only by such director.
A director shall have the right to transfer the Options granted to such director
upon such director’s death, either by the terms of such director’s will or under
the laws of descent and distribution, subject to the limitations set forth
herein, and all such distributes shall be subject to all terms and conditions of
this Plan to the same extent as would such director if still alive, except as
otherwise expressly provided herein.

10. SECURITIES LAW

Each Option agreement shall contain such representations, warranties and other
terms and conditions as shall be necessary in the opinion of counsel to the
Company to comply with all applicable federal and state securities law. The
Company shall have the right to delay the issue or delivery of any shares of
Common Stock under the Plan until (a) the completion of such registration or
qualification of such shares under any federal or state law, ruling or
regulation as the Company shall determine to be necessary or advisable, and
(b) receipt from the holder of the Option of such documents and information as
the Company may deem necessary to appropriate in connection with such
registration or qualification.

11. ADJUSTMENT PROVISIONS

In the event of any corporate event or transaction, such as a merger,
consolidation, share exchange, recapitalization, reorganization, separation,
stock dividend, stock split, split-up, spin-off or other distribution of stock
or property of the Company, combination of shares, exchange of shares, dividend
in kind, or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company, the Committee, in order
to prevent dilution or enlargement of participants’ rights under the Plan, shall
substitute or adjust, in an equitable manner (including adjustments to avoid
fractional shares), the number of Common Shares (i) reserved under the Plan,
(ii) for which Options may be granted to an individual Participant, and
(iii) covered by outstanding Options denominated in stock, (b) the stock prices
related to outstanding Options; (c) the appropriate Fair Market Value and other
price determinations for such Options; and (d) the number of shares to be
granted pursuant to Section 5(a) hereof. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee shall be authorized to issue or assume Options,
whether or not in a transaction to which Section 424(a) of the Code applies, by
means of substitution of new Options for previously issued awards or an
assumption of previously issued awards. All adjustments under this Section 11
shall be made in a manner such that they will not result in a penalty under
Section 409A of the Code. Any adjustment, waiver, conversion or other action
taken by the Committee under this Section 11 shall be conclusive and binding on
all Participants, the Company and their successors, assigns and beneficiaries.

 

4



--------------------------------------------------------------------------------

12. EFFECTIVENESS OF PLAN

The Plan shall become effective on February 16, 1995, subject to approval of the
Plan by the shareholders of the Company.

13. RULE 16b-3

It is intended that the Plan and any award made to a person subject to
Section 16 of the Exchange Act, and any transaction or election hereunder by any
such person, shall meet all of the requirements of Rule 16b-3. If any provision
of the Plan or any award hereunder would disqualify the Plan or such award
hereunder, or would not comply with Rule 16b-3, such provision or award shall be
construed or deemed amended to conform to Rule 16b-3.

14. TENURE

The Plan shall not be construed as conferring any rights upon any person for
continuation as a member of the Board of Directors of the Company

15. TERMINATION AND AMENDMENT

Unless the Plan shall theretofore have been terminated as hereinafter provided,
no Option hereunder shall be granted after February 16, 2005. The Plan may be
terminated, modified or amended by the affirmative vote of the holders of a
majority of the shares of Common Stock present, or represented, and entitled to
vote at a meeting of the shareholders of the Company. The Board of Directors of
the Company may also terminate the Plan or make such modifications or amendments
thereof as it shall deem advisable, including such modifications or amendments
as it shall deem advisable in order to conform to any law or regulation
applicable thereto; provided, however, that the Board of Directors may not,
unless otherwise permitted under the federal securities laws, without further
approval of the shareholders of the Company, adopt any amendment to the Plan
which would cause the Plan to no longer comply with Rule 16b-3, or any successor
rule or other regulatory requirements. No termination, modification or amendment
of the Plan may, without the consent of the holder an Option granted hereunder,
adversely affect the rights of such holder under an outstanding Option then held
by the holder.

 

5